                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

LAURA WILLIAMSON,

        Plaintiff,

v.                                                      Case No: 6:18-cv-767-Orl-31TBS

DIGITAL RISK, LLC, DIGITAL RISK
MORTGAGE SERVICES, LLC, MPHASIS
CORPORATION and MPHASIS
LIMITED, INC.,

        Defendants.


                                          ORDER

        Pending before the Court are Plaintiff’s Motion and Amended Motion to Extend

Scheduling Order Deadlines (Docs. 42, 43). The motion as amended seeks an extension

of all case management deadlines including discovery, dispositive motions, and trial, for

“at least ninety days from the presently scheduled dates” (Doc. 43 at 7). Defendants

oppose the motions (Doc. 45). Upon review, the Court does not find good cause to grant

the relief.

        Background

        On May 17, 2018, Plaintiff filed this lawsuit against her former employers, alleging

employment discrimination (Doc. 1). The parties met to prepare their Case Management

Report on August 7, 2018 (thus starting the discovery period) and filed their Case

Management Report (containing proposed case management deadlines) on August 13,

2018 (Doc. 21 at 2). The Case Management and Scheduling Order governing this case

was issued the next day (Doc. 22). The Court adopted the deadlines agreed to by the

parties for the disclosure of expert reports, but extended all other proposed deadlines,
including those for discovery, dispositive motions, mediation and trial (Id.). The parties

have mediated this controversy twice, and according to the motion and response, have

engaged in significant discovery including taking several depositions.

       On February 1, 2019, the parties filed a First Joint Motion to Extend Scheduling

Order Deadlines (Doc. 35), noting:

              The Parties have exchanged significant discovery, taken
              several depositions, and continue to undertake significant
              additional percipient discovery. Nevertheless, due to the
              number of parties, witnesses, documents, and counsels' busy
              calendars, the parties maintain that discovery is not yet
              complete. Further complicating the timelines has been the
              government shutdown and its effect on Defendants’ counsel’s
              EEOC deadlines, and Plaintiff’s recent creation of its new firm
              which was launched in January.

              ***

              The Parties maintain that because various discovery is
              outstanding, the experts do not have adequate information to
              prepare their reports timely. Further, because of the difficulties
              in scheduling depositions of Indian witnesses, the discovery
              deadline, the dispositive motion deadline, and the Daubert
              motion deadline must also be extended. Therefore, the Parties
              submit, that despite their due diligence, the above deadlines
              cannot reasonably be met. Therefore, these deadlines should
              be extended for good cause.

(Doc. 35 at 2, 4). The Court granted the motion, and extended the deadlines as

requested, giving the parties an additional three months for expert disclosures (from

February 1 to May 1 for Plaintiff and from March 1 to June 3 for Defendant); an additional

two months for discovery; and an extension from June 3 to August 1, 2019 for filing

dispositive motions (Doc. 36). The pending motions were filed April 11, 2019.

       Analysis

       Plaintiff seeks an extension of all deadlines for “at least” ninety days. As grounds

she states:



                                             -2-
              The Parties have been to mediation twice, most recently being
              March 6, 2019, and have exchanged significant discovery,
              taken several depositions, and continue to undertake
              significant additional percipient discovery and confer
              regarding same. Nevertheless, due to the number of parties,
              witnesses, and documents, discovery is not even near
              complete.

              Further complicating the timelines has been the government
              shutdown and its effect on Defendants’ counsel’s EEOC
              deadlines earlier this year, and Plaintiff’s recent creation of its
              new firm which was launched in January.

(Doc. 43 at 2). Plaintiff contends that there is outstanding discovery which has yet to be

concluded and references several ongoing discovery disputes. She reports that although

she had a consulting vocational expert, she is actively attempting to retain a testifying

vocational expert, but to date, has been unable to do so. She argues that she “will not be

able to establish her claims if she is not given time to retain a vocational expert with

experience in cases such as this” and that she is “entitled to hire an expert of her

choosing with the proper background for this case, not simply one that may be available.”

(Doc. 43 at 5). Plaintiff contends that she will be prejudiced if the Court does not extend

the current deadlines for at least ninety days, and she says these extensions are required

for full adjudication of the merits (Id., at 9). Defendants counter that Plaintiff has had

ample opportunity to complete discovery and a further extension is not warranted (Doc.

45).

       Plaintiff’s motions are brought pursuant to Rule 16(b)(4), FED. R. CIV. P., which

provides that after a scheduling order is entered, it “may be modified only for good cause

and with the judge's consent.” See Abruscato v. GEICO Gen. Ins. Co., No. 3:13-CV-962-

J-39JBT, 2014 WL 12616965, at *2 (M.D. Fla. May 30, 2014). To show good cause under

Rule 16(b), a party must establish that despite her diligence the deadline could not be




                                              -3-
met. Sosa v. Airport Sys., Inc., 133 F.3d 1417, 1419 (11th Cir.1998) (citing FED. R. CIV. P.

16 Advisory Committee's Note). Plaintiff has failed to show good cause for any further

extension.

       Plaintiff has already received a generous extension of the deadlines she agreed to

at the inception of the case. And, the grounds listed in her motion are the same grounds

she used to justify the prior extensions, which included a ninety-day extension for expert

disclosures. There is no good cause reason to justify an additional ninety days to secure

an expert. The parties have engaged in “significant” discovery since August, and they

have until July 1 to conclude the remaining discovery. The proposed further extension

would result in a discovery period of well over a year. There is no showing why so much

time is necessary to discover the facts relevant to this one plaintiff dispute, and no

convincing showing that discovery cannot be concluded in the already extended time

period. Finally, to the extent the motion seeks a continuance of the trial date, Plaintiff has

not complied with Local Rule 3.09(d). Even if the motion showed compliance, good cause

for such a continuance has not been established.

       Now, the Motion to Extend Scheduling Order Deadlines (Doc. 42) is DENIED as

moot, in view of the amended motion. The Amended Motion to Extend Scheduling Order

Deadlines (Doc. 43) is DENIED on the merits. This denial is without prejudice to renewal

for a limited extension of the discovery deadline, if appropriate and warranted, directed to

any specific discovery that cannot be completed by the deadline.

       DONE and ORDERED in Orlando, Florida on April 30, 2019.




Copies furnished to Counsel of Record



                                             -4-
